Nev. 91, 94, 545 P.2d 1159, 1161 (1976). We conclude that the district

                                  court did not abuse its discretion at sentencing, and we

                                                ORDER the judgment of conviction AFFIRMED.



                                                            / Ac,t
                                                          Hardesty


                                           t
                                  Parraguirre



                                  cc: Hon. Alvin R. Kacin, District Judge
                                       Elko County Public Defender
                                       Attorney General/Carson City
                                       Elko County District Attorney
                                       Elko County Clerk




SUPREME COURT
        OF
     NEVADA
                                                                       2
(0) 1947A     • 'v.,


                 firrm-%.:-:11-- 71;    EMI=                   NI1